Citation Nr: 1804533	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tingling in the right hand. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1978 to May 1981 and from December 1982 to November 1993. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


REMAND

Remand is required to obtain an adequate VA examination. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). A medical opinion report is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one." Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran underwent a VA examination in January 2013 to consider his right hand and wrist disorders. The Veteran reported that he experienced pain and numbness in the fingers. The examiner found that the Veteran's right hand had less movement than normal, weakened movement, pain on movement, deformity, and other changes consistent with rheumatoid arthritis in the hands. The examiner noted that the Veteran had a diagnosis of degenerative joint disease (DJD) of the right thumb base, status post right wrist styloid fracture, and degenerative arthritis of the right wrist. The examiner acknowledged the Veteran's report of experiencing tingling in his right hand and fingers. However, the examiner did not make any statements regarding a diagnosis or lack of diagnosis of the tingling in the right hand. Therefore, the Board finds that an additional VA examination and opinion is necessary to determine whether or not the Veteran has any disability of the right hand related to tingling, and whether or not it is related to service, to include as secondary to the Veteran's service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the nature and etiology of any right hand tingling disability. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

Identify all disabilities of the Veteran's right hand and wrist that result in tingling of the right hand and fingers, excluding degenerative arthritis of the right wrist with right wrist status post right wrist styloid fracture with residual DJD at the base of the right thumb, for which the Veteran is already service connected.

* If a disability is identified, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated by the Veteran's military service. 

* If the answer to the above question is "No," then the examiner must provide an opinion as to whether it is at least as likely as not that the disability is proximately due to or the result of the Veteran's service-connected degenerative arthritis of the right wrist with right wrist status post right wrist styloid fracture with residual DJD at the base of the right thumb, or to any other service-connected disability.

* If the answer is "No," the examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected degenerative arthritis of the right wrist with right wrist status post right wrist styloid fracture with residual DJD at the base of the right thumb has aggravated the disability. In this context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of service-connected disability.

A complete rationale must be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2. Review the examination report to ensure that it is in compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




